        Case 4:05-cr-00109-BSM Document 798 Filed 06/16/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

v.                         CASE NO. 4:05-CR-00109-BSM-12

TERRANCE OSBORNE                                                               DEFENDANT


                                          ORDER

       Terrance Osborne’s motion for reconsideration of his motion for compassionate

release or sentence reduction [Doc. No. 793] is granted. Upon reconsideration, Osborne’s

motion for compassionate release or sentence reduction [Doc No. 783] is denied.

                                        I. BACKGROUND

       Osborne was sentenced to 240 months incarceration in November 2007 for one count

of conspiracy to possess with intent to distribute a cocaine-based substance and one count

of possession with intent to distribute cocaine. Pl.’s Resp. Opp. Mot. Reconsideration (“Pl.’s

Resp.”) at 1, Doc. No. 796. He had prior possession and distribution of marijuana, and

domestic battery convictions. Id. at 10. He tested positive for cocaine while on pretrial

release for the instant offense and failed to appear at a bond hearing. Id. While serving the

present sentence, he entered a plea of guilty to one count of possession of marijuana and one

count of attempting to provide marijuana to inmates, and was sentenced to three months

imprisonment on each count, to be served consecutively. Id. at 10–11. In April 2015, his

sentence was reduced to 192 months pursuant to 18 U.S.C. section 3582(C)(2). Order

Reducing Sentence, Doc. No. 778.
        Case 4:05-cr-00109-BSM Document 798 Filed 06/16/20 Page 2 of 4



       Osborne is incarcerated at Forrest City Federal Correctional Institution’s minimum

security satellite camp. Pl.’s Resp. at 7. Osborne is 39-years-old and has asthma, for which

he takes medication and uses an inhaler daily, and a seizure disorder, for which he takes

medication daily. Mot. Reconsideration at 15, Doc. No. 793; Exs. Mot. Compassionate

Release Reduce Sentence (“Exs. Mot.”) Ex. 8, Doc. No. 789. Osborne is eligible for home

confinement and halfway house placement in November 2020, and his release date is in May

2021. Def.’s Reply Supp. Mot. Reconsideration (“Def.’s Reply”) at 6, Doc. No. 797; Mot.

Reconsideration at 7, 15.

       Osborne moved for compassionate release or sentence reduction in April 2020. That

motion was denied for failure to exhaust administrative remedies. Order Den. Mot.

Compassionate Release Reduce Sentence, Doc. No. 791. The jurisdictional issue was

resolved, Mot. Reconsideration Ex. 9, and Osborne now moves for reconsideration of his

motion for compassionate release or sentence reduction.

                                    II. LEGAL STANDARD

       A court may reduce a term of imprisonment pursuant to 18 U.S.C. section

3582(c)(1)(A) if, after considering the section 3553(a) factors, “extraordinary and

compelling” reasons warrant reduction, and reduction is consistent with the United States

Sentencing Commission’s policy statements. 18 U.S.C. § 3553(a) (factors include: nature

and circumstances of offense; defendant’s history and characteristics; need for sentence

imposed; available sentences for defendant; kinds of sentence and sentencing range for


                                             2
          Case 4:05-cr-00109-BSM Document 798 Filed 06/16/20 Page 3 of 4



defendant’s category of offense; need to avoid unwarranted sentence disparities among

defendants with similar records convicted of similar conduct). A defendant who is not a

danger to the community may be released if he demonstrates extraordinary and compelling

reasons relating to his medical condition, age, family circumstances, or “other reasons”

beyond or in combination with the aforementioned reasons, as determined by the BOP. See

U.S. Sentencing Guidelines Manual § 1B1.13, Application Note 1 (U.S. Sentencing Comm’n

2018).

                                        III. DISCUSSION

         Osborne first argues that his asthma increases his risk of COVID-19 infection, and

that, if he were to contract COVID-19, that his symptoms would be more severe than those

of someone without asthma. Mot. Reconsideration at 15–16. Unfortunately, fear of

contracting COVID-19 or of experiencing more intense symptoms than the average person

are not extraordinary or compelling enough reasons for release. Osborne’s asthma and

seizure disorder seem to be controlled by his medication. Mot. Reconsideration at 15; Pl.’s

Resp. at 4. Further, the record does not show that the BOP is failing to tend to his medical

needs.

         Osborne also points out that he has served over 92% of his sentence, and that his

home confinement eligibility, halfway house placement, and release dates are all months

away. Mot. Reconsideration at 15; Def.’s Reply at 6. While I am sympathetic to this

argument, it does not merit early release.


                                              3
        Case 4:05-cr-00109-BSM Document 798 Filed 06/16/20 Page 4 of 4



       Moreover, the government’s position that Osborne’s release would increase risks to

the community and law enforcement cannot be overlooked. Osborne’s record includes a

drug-dealing conspiracy, domestic battery, testing positive for cocaine while on out on bond,

and dealing marijuana while in prison. Although Osborne is to be commended for seemingly

overcoming his drug addiction, Def.’s Reply at 6, his criminal record and noncompliance

with pretrial and BOP facility regulations weigh strongly against early release.

                                       IV. CONCLUSION

       For the foregoing reasons, Osborne’s motion for reconsideration of his motion for

compassionate release or sentence reduction [Doc. No. 793] is granted, and his motion for

compassionate release or sentence reduction [Doc No. 783] is denied.

       IT IS SO ORDERED this 16th day of June, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                             4
